DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 
Claims 1-2, 4-16 are pending.  Claims 1-2, 4-6, and 8-16 are being examined.  Claim 3 is canceled.  Claim 7 is withdrawn from further consideration.  No amendments are made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamatoyo Sangyo KK (JP 2008-086865 A), or in the alternative, further in view of Arita et al. (US 2015/0266751 A1).
Considering claims 1, 3, 8 and 15, Yamatoyo teaches a granular activated carbon comprising a plurality of granule-shaped activated carbons and a binder for binding the plurality of granule-shaped activated carbons wherein the binder comprises fibers (i.e., natural cellulose fibers) (Yamatoyo, abstract, [0026], [0030])
Yamatoyo teaches examples of the fibers that can be used include pulp, various natural fibers such as cellulose fibers, and chemical fibers (Yamatoyo, [0030]).  The selection of a known material based on its suitability for its intended use is prima facie obvious.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301).
Selection of natural cellulose fiber as the fiber in Yamatoyo’s filter results in the fibers being net-like fibers and/or only net-like fibers.
Yamatoyo teaches there are gaps between the entangled fibers and that oil can flow through the gaps (Yamatoyo, [0011] and [0015].  Thus, it would be expected that the gaps between the fibers of Yamatoyo would also allow a water flow.  Moreover, paragraph [0024] of instant specification discloses “net-like fibers” indicate fibers in which a gap allowing water flow is formed between fibers and paragraph [0033] of instant specification discloses that the net-like fibers include cellulose microfibers and cellulose nanofibers.  Thus, it would be expected that the cellulose fibers of Yamatoyo would also comprise net-like fibers in which a gap allowing a water flow is formed between fibers.
Yamatoyo does not explicitly teach the fibers are contained in the granular activated carbon by 1 volume% to 5 volume%.
However, Yamatoyo teaches an average diameter of the fibers is about 0.1 to 20 µm and the adsorbent (granule-shaped activated carbon) has an average particle size of about 5 to 500 µm (Yamatoyo, [0032] and [0029]).  Yamatoyo teaches the blending ratio of the fiber and the adsorbent depend on the type of fiber and adsorbent and a higher adsorbent to fiber ratio results in a higher efficiency (Yamatoyo, [0040] and [0059]).  Yamatoyo teaches a particle size of a granulation filter in which fibers held by adsorbing an adsorbent are entangled in a particle shape is 0.3 to 20 mm (Yamatoyo, claim 3).  Yamatoyo also teaches that a particulate or activated carbon having a smaller particle diameter has a larger adsorption area and thus exhibits high deodorization efficiency (Yamatoyo, [0061]).  Yamatoyo teaches the particle size of the granulation filter can be adjusted by the type and amount of the fiber (Yamatoyo, [0043]).  
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention, to vary the amount of fibers contained in the granulated activated carbon including to the claimed range of 1 volume% to 5 volume% and 1 volume% to 3 volume%.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired particle size for the granulation filter with desired efficiency with a reasonable expectation of success.
In the alternative, Yamatoyo teaches the blending ratio of the fiber and the adsorbent depend on the type of fiber and adsorbent and a higher adsorbent to fiber ratio results in a higher efficiency (Yamatoyo, [0040] and [0059]).  Yamatoyo teaches using fibers such as pulp, natural fibers, and chemical fibers including cellulose fibers, polyester fibers, acrylic fibers (Yamatoyo, [0030]).  Arita teaches a filter comprising a granular activated carbon and fibrillated fibrous binder (Arita, abstract).  Arita teaches using fibrillated fibrous binders such as cellulose fibers and acrylic fibers in a ratio relative to 100 parts of the granular activated carbon of about 1 to 10 parts (Arita, [0037]-[0040]).  
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention, to vary the amount of fibers contained in the granulated activated carbon including to the claimed range of 1 volume% to 5 volume% and 1 volume% to 3 volume%.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so based on the fiber being used (such as a fibrillated cellulose/acrylic fiber) in order to achieve desired efficiency with a reasonable expectation of success.
Considering claim 2, Yamatoyo teaches mixing particulate or powdered adsorbent (i.e., activated carbon), fibers, and water; as a result of the mixing and stirring, the fibers are defibrated and entangles and the particulate or powder adsorbent is also sufficiently mixed; the water in the mixture is evaporated so that the particulate or powdered adsorbent adheres and the adsorbent is bound and held by the fibers (Yamatoyo, [0040], [0042]-[0043]).
Thus, it would be expected that the fibers of Yamatoyo are bound by being entangled with the granule-shaped activated carbons on a surface of the granular activated carbon and inside the granular activated carbon.
Considering claims 4 and 12, Yamatoyo teaches examples of the fibers that can be used include pulp, various natural fibers such as cellulose fibers, and chemical fibers (Yamatoyo, [0030]).  The selection of a known material based on its suitability for its intended use is prima facie obvious.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Selection of natural cellulose fiber as the fiber in Yamatoyo’s filter results in the fibers being fibril fibers.
Considering claims 5 and 12, applicant in paragraph [0033] of instant specification defines a fiber with a fiber diameter of less than the microsize is referred to as nanofiber.
Yamatoyo teaches the average diameter of the fibers is about 0.1 to 20 µm (Yamatoyo, [0032]).  The range taught by Yamatoyo includes diameters less than a microsize and would thus, include nanofibers.  A prima facie case of obviousness exists because the claimed range overlaps the range taught by Yamatoyo (see MPEP §2144.05(I)). 
Considering claim 6 and 10-11, Yamatoyo teaches the adsorbent (granule-shaped activated carbon) has an average particle size of about 5 to 500 µm (Yamatoyo, [0032] and [0029]).  A prima facie case of obviousness exists because the claimed ranges of 40 µm or less, 15 µm or less, and 10 µm or less overlap the range taught by Yamatoyo (see MPEP §2144.05(I)).
Considering claim 9,  Yamatoyo teaches when pulp (i.e. natural fiber) is combined with a chemical fiber such as polyvinyl alcohol (i.e., water-soluble) among others, filter strength and moldability can be improved (Yamatoyo, [0030]-[0031]).
Therefore, it would have been obvious to one of  ordinary skill in the art, before the effective filing date of the claimed invention, to further include an additional binder selected from the group consisting of a water-soluble binder and a heat-welding binder.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to improve filter strength and moldability with a reasonable expectation of success.
Considering claim 13-14, Yamatoyo teaches an average diameter of the fibers is about 0.1 to 20 µm and the adsorbent (granule-shaped activated carbon) has an average particle size of about 5 to 500 µm (Yamatoyo, [0032] and [0029]).  Thus, Yamatoyo teaches a ratio of fiber diameter to the granule-shaped activated carbon diameter is 0.0002 to 4.  A prima facie case of obviousness exists because the claimed range of 0.0009-0.625 and 0.0294-0.2273 overlaps the range taught by Yamatoyo (see MPEP §2144.05(I)). 
Considering claim 16, Yamatoyo teaches a particle size of a granulation filter in which fibers held by adsorbing an adsorbent are entangled in a particle shape (i.e., granular activated carbon) is 0.3 to 20 mm (Yamatoyo, claim 3).  Yamatoyo also teaches that a particulate or activated carbon having a smaller particle diameter has a larger adsorption area and thus exhibits high deodorization efficiency (Yamatoyo, [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the central granule diameter of the granular activated carbon including to within the claimed range of 60-100 µm.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired adsorption area and deodorization efficiency with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding Yamatoyo fails to teach or suggest the fibers are contained in the granular activated carbon by 1 volume% to 5 volume% have been fully considered but are not persuasive.
In support of the above argument, applicant cites paragraph [0040] of Yamatoyo as disclosing a formulation ratio of 9:1 to 1:2 as a formulation ratio of pulp (fibers): activated carbon.  Applicant also cites paragraph [0059] that the ratio is preferably 0.2 to 0.33 (4:1 to 2:1).  However, it should be noted that this formulation ratios in both paragraphs only apply to using pulp for the fiber and not cellulose.  Yamatoyo clearly teaches the blending ratio of the fiber and the adsorbent depend on the type of fiber in that same paragraph ([0040]) that is cited by applicant.  The rejection is based on the fiber being cellulose and not pulp; thus, applicant’s arguments are not commensurate is scope with the current rejection.
Moreover, Arita teaches that when using fibers such as fibrillated cellulose/acrylic fibers as binders, the ratio of the fiber to activated carbon is much lower than Yamatoyo’s embodiment wherein pulp is used as the fiber binder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734